Exhibit 16.1 March 19, 2013 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Ladies and Gentlemen: We have read the statements included under Item 4.01 of the Form 8-K filed by the Company and dated March 19, 2013, and we agree with such statements, except that we are not in a position to agree or disagree that the Company appointed Moss Adams LLP as independent accountants, that the decision to change accountants was recommended and approved by the Audit Committee, or with the statements made in the fourth paragraph. /s/ Crowe Horwath LLP Crowe Horwath LLP San Francisco, CA cc: Mr. Kevin Sanguinetti Audit Committee Chairman Farmers & Merchants Bancorp 111 W. Pine Street Lodi, CA 95240
